Citation Nr: 0513048	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  01-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected skin condition of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1990 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO, in pertinent part, confirmed 
and continued a noncompensable (zero percent) evaluation for 
skin condition of the feet.  During the pending appeal, in a 
rating decision also in April 2000, the RO assigned a 10 
percent disability evaluation for skin condition of the feet 
effective from April 2000.  

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that when the veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The veteran presented oral testimony before the undersigned 
Veterans Law Judge of the Board at a personal hearing at the 
New Orleans RO in March 2002.  A copy of the hearing 
transcript is in the claims file.

The Board remanded the claim in November 2002 and in October 
2003 for development and adjudicative action.  Most recently 
in a supplemental statement of the case (SSOC) issued in 
September 2004, the RO denied an evaluation in excess of 10 
percent for the skin condition of the feet.  The claim has 
been returned to the Board for further appellate review.




FINDING OF FACT

The competent and probative evidence reveals 
dermatitis/tinea, the predominant skin disability of the 
feet, is not manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement; covers no more 
than 5 to 20 percent of the entire body or 5 to 20 percent of 
exposed areas affected, and does not require use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for skin condition of the feet are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.118, Diagnostic Codes 7813, 7806 (prior 
to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7813, 7806 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) stated that, under the 
VCAA,


the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  The Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

Initially, prior to any VCAA notice letter being sent, a May 
2000 statement of the case (SOC) contained the pertinent law 
and notification of what the evidence must show in order to 
substantiate his claim.  In May 2001, the RO issued a 
supplemental statement of the case (SSOC) which notified the 
veteran of the passage of the VCAA and the potential effect 
on his claim.  The RO notified him that if there were other 
evidence he would like to have considered with his claim, he 
should provide identifying information about the evidence so 
that VA could make reasonable efforts to secure it.  Although 
a June 2001 VCAA letter may have been inadequate to inform 
him of what was needed to support his claim, in May and 
November 2002, the veteran was sent notice letters regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating for his foot condition, as well 
as what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained 
by VA.  

By letter dated in March 2003, the veteran was advised that 
an examination had been requested at the VA Medical Center in 
New Orleans and that he would be notified when and where to 
report.  He was also notified that if he failed to report 
without good cause, his claim might be denied.  

An SSOC was issued in May 2003 that contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In 
addition, it contained both the old and revised regulations 
for evaluating eczema.  The SSOCs, including the most recent 
issued in September 2004, informed the veteran of the 
evidence that had been obtained and of the reasons for the 
denial of his claim.  

In March 2004, the Appeals Management Center (AMC) advised 
the veteran that it would be developing additional evidence 
concerning his appeal and notified him of the provisions of 
the VCAA.  The AMC notified the veteran as to the type of 
evidence that could be submitted to show that the skin 
condition of his feet had increased in severity.  The letter 
also advised the appellant that "If there is any other 
evidence that you think will support your claim, please let 
us know.  If the evidence is in your possession, please send 
it to us."  Although this notice did not use the exact 
language of VA's regulation, 38 C.F.R. § 3.159(b)(1), the 
notice properly conveyed the essence of the regulation.  He 
was advised to provide identifying information for VA to 
assist in obtaining medical records.  The Board therefore 
believes that appropriate notice has been provided in this 
case.   

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  In a case, as here, where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3159(b)(1) because an initial AOJ adjudication had already 
occurred.   See Pelegrini, supra.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, VCAA notification letters and the Board 
remand essentially cured the error in the timing of notice, 
and afforded the appellant a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  The veteran 
has been afforded a medical examination and a medical opinion 
was obtained.  Pertinent outpatient treatment records were 
obtained.  It appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Factual background

The veteran filed his original claim in December 1993 for 
entitlement to service connection for multiple disorders to 
include athlete's foot.  Service medical records show 
treatment in November 1991 for athlete's foot.  At a VA 
Compensation and Pension (C&P) examination in April 1994, in 
connection with the veteran's original claim, the veteran had 
scaly eczematous plaques on the dorsal feet and had a few 
scattered plaques on his lower legs.  The diagnosis was 
"[p]robable contact dermatitis on bilateral dorsal feet vs a 
fungal infection which is less likely."  After review of 
service medical records and the report of the April 1994 VA 
C&P examination, the RO granted service connection for a skin 
condition of the feet and assigned a zero percent evaluation 
in a May 1994 rating decision.  

At a VA examination in July 1999, the veteran was diagnosed 
with tinea pedis, potassium hydroxide (KOH) examination was 
positive.  As there were no patches on his lower legs the 
examiner provided no comment.  After review of the 
examination report, in a September 1999 rating decision, the 
RO confirmed and continued the noncompensable evaluation.

In November 1999, the veteran wrote that his service 
connected eczema was worse and requested that an examination 
be scheduled.  At a December 1999 VA skin examination the 
clinical findings of the bilateral foot revealed scaling and 
maceration interdigitally and on the right sole of the foot.  
KOH testing of the feet was positive.  The pertinent 
diagnosis was tinea pedis.  

In a rating decision in April 2000, the RO confirmed and 
continued the noncompensable evaluation.  The veteran 
disagreed with this evaluation and stated that new evidence 
had been introduced to the Dermatology Clinic in late April.  

An April 2000 VA outpatient treatment record shows the 
veteran was first seen in primary care with complaints of 
rash on knees, lower legs, and forearms and referred to the 
Dermatology Clinic.  This was his first visit to the 
Dermatology Clinic and examination revealed eczematous round 
patches of the lower legs; the KOH was negative.  The 
impression was asteatotic eczema.

In a late April 2000 rating decision, the RO assigned a 10 
percent disability evaluation effective from April 2000.  

In September 2000, the veteran requested reevaluation of his 
eczema that was 10 percent disabling as the scars were not 
going away and qualified him for a 30 percent disability 
rating.  In addition, his athlete's foot was worsening and 
forming blisters under his feet causing him to miss days of 
work.  

When the veteran was seen for VA outpatient treatment in 
October 2000 for athlete's foot, an examination revealed that 
the left 5th toe had fungus under the nail, and between the 
4th and 5th digit; the nail had separated from the toe and the 
area was red and inflamed; there was fungus between the toes 
on the right and left side.  The assessment was tinea unguim 
with spreading to the skin.  Oral medication was prescribed.

The veteran was afforded a VA C&P examination of the skin in 
January 2001 at which he complained of athlete's foot which 
had been continuing for seven years.  He also complained of 
eruption on his legs since 1992 which changed in morphology 
but never cleared.  The examination revealed generalized 
asteatosis on the bilateral lower extremities with scaly 
hyperpigmented patches.  There were some hyperpigmented 
patches with no surface change which appeared to be post-
inflammatory.  In addition, his left fifth toenail was 
dystrophic and he had generalized scaling of the feet.  KOH 
examination of the foot lesions was negative for fungus.  The 
diagnosis was asteatotic eczema with post-inflammatory 
changes of the skin which were likely to be permanent.  

The RO confirmed and continued the 10 percent evaluation in a 
January 2001 rating decision.  In January 2001, in his 
substantive appeal, the veteran claimed that he had a rating 
of 10 percent disability for eczema of a skin condition on 
forearms, legs, knees, and feet and was entitled to 30 
percent rating based on the regulations.  

The RO in a May 2001 supplemental statement of the case, 
notified the veteran that he was only service-connected for 
contact dermatitis of the feet and that service connection 
had not been established for a skin disorder of any other 
part of the body.  The veteran replied in May 2001 that he 
had been diagnosed with asteatic eczema of the bilateral 
lower extremities and the feet, not just the feet only with 
contact dermatitis.  

The veteran testified at his personal hearing in March 2002 
as to his symptoms and treatment.  He testified that his 
symptoms had existed since discharge from service.  He was 
working but had initiated a request for vocational 
rehabilitation to be able to change his employment.  

VA outpatient treatment records from August 2001 to September 
2002 show that the veteran was seen periodically at a 
Dermatology Clinic for follow-up of the variously diagnosed 
skin conditions on his upper and lower extremities.  

The Board remanded the claim in November 2002.  The Board 
found that the veteran was claiming entitlement to service 
connection for tinea pedis; contact dermatitis/asteatotic 
eczema of the forearms, knees and lower legs; hyper-pigmented 
patches of the legs and scarring as part and parcel of his 
service-connected skin condition of the feet and remanded the 
issue to the RO for initial adjudication.  The Board also 
found that the issue of whether asteatotic eczema, tinea 
pedis and/or scarring was related to the service-connected 
skin condition of the feet was "inextricably intertwined" 
with the issue of an increased evaluation for service-
connected skin condition of the feet.  The Board found that 
further examination and a medical opinion were necessary to 
determine whether the additionally claimed skin conditions 
were related to the service-connected skin condition of the 
feet.  

The Board notes that, in accordance with the remand 
instructions, the veteran was afforded a VA Compensation and 
Pension examination in December 2002.  Findings included 
generalized xerosis with patches of 1-2 cm. eczematous 
patches on the legs and no vesicles, scales or other changes 
on the plantar feet.  The diagnoses were nummular eczema, 
xerosis, and acneform lesion on face.  The examiner, however, 
failed to state on the report that the claims file was 
reviewed, did not address the questions presented in the 
remand and offered no medical opinion.  The RO considered the 
examination inadequate and requested a new examination.  An 
examination was scheduled in April 2003; however, the veteran 
failed to report.  

In a rating decision in February 2003, the RO denied 
entitlement to service connection for contact dermatitis, 
eczema on forearms and hyperpigmented patches on the legs. 

The Board remanded the claim in October 2003 for further 
development and readjudication.  The RO noted in March 2004 
that no current pertinent VA medical records were available.  
In April 2004, the claims file and the remand were reviewed 
by the Chief of the Dermatology Service at the VA Medical 
Center in New Orleans.  The VA Chief of Dermatology noted 
that the only service medical records relative to skin 
disease were dated in November 1991 when the veteran was 
diagnosed and treated for tinea pedis, a fungal infection of 
the feet.  He noted various skin diagnoses that had been made 
at post service medical examinations.  In 1994, the diagnosis 
was contact dermatitis versus a fungal infection of the feet 
and lower legs.  In July 1999, the recommended diagnosis was 
tinea pedis with no rash or eruption of the legs.  In 
December 1999 a similar diagnosis of tinea pedis was made.  
In April 2000 when he presented with a rash on the knees, 
lower legs and forearms, the diagnosis was asteatosis eczema 
and a test for a fungus was negative at that time.  In 
December 2002, the diagnosis was nummular eczema on his legs, 
dry skin of the legs, acne on the facial skin and 
pigmentation secondary to acne on the facial skin.    

In conclusion, the VA Chief of Dermatology stated that the 
service diagnosis was tinea pedis.  He further stated:  
"Diagnoses made since discharge from the service including 
contact dermatitis, asteatosis eczema, nummular eczema, 
xerosis and acne are not related to tinea pedis.  Clearly his 
diagnosed skin conditions are not related to the tinea pedis 
diagnosed in the service."  

III.  Pertinent legal criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R.  
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations  
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 ( July 31, 2002). 

The prior rating criteria provide that dermatophytosis is 
evaluated pursuant to Diagnostic Code (DC) 7813.  
(Dermatophytosis is a term that is used to describe various 
forms of tinea.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 450.  The Rating Schedule noted that unless 
otherwise provided, rate DCs 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Pursuant to the former criteria, under Diagnostic Code 7806 
for eczema, a 10 percent evaluation was warranted where the 
skin disability was productive of exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating required that the disability be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

The revised criteria provide that DC 7813, for evaluation of 
dermatophytosis, to include ringworm of the feet, tinea 
pedis, is to be rated as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (DC 7806), depending upon the predominant 
disability.  

The revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  The regulation also provides that eczema can 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, DC 7806 (2004).

IV.  Analysis

The veteran seeks an increased rating for service-connected 
skin condition of the feet.  He claimed entitlement to a 
higher rating based on extensive lesions due to eczema on his 
forearms, legs, knee and feet.  The veteran has claimed that 
he was treated at the VA Medical Center in New Orleans from 
December 1993 for eczema of the forearms and legs at the same 
time he was receiving treatment for eczema of his feet.   He 
contends that the skin condition of the lower extremities is 
the same as the skin condition of the feet.  

At present, the veteran is in receipt of a 10 percent 
evaluation for his skin condition of the feet.  That 
evaluation is based upon the degree of impairment of 
industrial adaptability.  He was notified in the May 2001 
SSOC that service connection had not been established for a 
skin disorder of any other part of the body, and a February 
2003 rating decision formalized that determination.  The 
Board finds that tinea pedis is included in the grant of 
service connection for skin condition of the feet.  The 
record indicates that the veteran has other skin conditions 
that are not service-connected.  The Chief of the Dermatology 
Service at the New Orleans VA Medical Center reviewed the 
claims file and provided a medical opinion.  He stated that 
the only skin disease shown in service was diagnosed as tinea 
pedis.  He opined that other skin conditions diagnosed post 
service were not related to the tinea pedis diagnosed in 
service.  Accordingly, the skin conditions affecting other 
parts of the body are not part and parcel of or secondary to 
the foot condition and cannot be rated with the skin 
condition of the feet.

As noted above, during the pendency of the veteran's claim 
and appeal the regulations for evaluation of skin 
disabilities were amended, effective August 30, 2002.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (expressly overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's residual scar. 

The Board has considered whether the predominant disability 
is eczema/dermatitis, disfigurement of the head, face, or 
neck, or scarring.  38 C.F.R. § 4.118, DC 7806.  The evidence 
of record does not show scarring of the feet due to a skin 
condition of the feet.  Accordingly, scarring is not the 
predominant disability and evaluation under 38 C.F.R. § 
4.118, DC's 7803, 7804, 7805 (2002) or 38 C.F.R. § 4.118, 
DC's 7801, 7802, 7803, 7804, 7805) (2003) (the amended rating 
criteria for scars, effective from August 30, 2002) is not 
warranted.  As the service connected disability is a skin 
condition of the feet, evaluation for disfigurement of the 
head, face or neck under 38 C.F.R. § 4.118, DC 7800 (2002) or 
38 C.F.R. § 4.118, DC 7800 (2004) (the amended rating 
criteria effective from August 30, 2002) is not warranted.  

The Board finds that the predominant disability of the 
veteran's skin disorder is to be rated as eczema under DC 
7806 under the prior criteria and as dermatitis under DC 7806 
under the revised criteria.  When evaluating the veteran's 
skin condition of the feet, the Board has considered whether 
the veteran is entitled to a disability rating greater than 
10 percent under the prior and revised criteria for DC 7806.  
Upon careful review of the record, the Board finds that the 
overall disability picture does not meet or more nearly 
approximate the criteria contemplated for a 30 percent 
disability rating under the prior or revised rating criteria.  
38 C.F.R. § 4.7.

The evidence of record does not show that the skin condition 
of the feet is manifested by constant itching, extensive 
lesions, or marked disfigurement such that a 30 percent 
evaluation is warranted under the prior rating criteria.  At 
the December 1999 VA examination there was scaling and 
maceration interdigitally and on the right sole of the foot, 
diagnosed as tinea pedis.  In October 2000, there was fungus 
under some of the toe nails and between the toes.  The 
assessment was tinea unguim with spreading to the skin.  In 
January 2001, he had a dystrophic toenail and generalized 
scaling of the feet, which was negative for fungus by KOH 
examination.  When examined in December 2002, there were no 
vesicles or scale or other changes on plantar feet.  The 10 
percent rating currently in effect contemplates itching, but 
the record does not show constant itching or exudation 
involving the feet.  The examinations and outpatient 
treatment records show that the veteran's complaints of 
pruritis involve mainly his upper extremities and legs, not 
his feet.  Constant itching involving the feet is not shown.  

Under the revised rating criteria, the evidence of record 
does not show that 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas to be affected by the skin 
condition of the feet.  The area involved, his feet, would 
not usually be exposed and as such, does not involve 20 to 40 
percent of the entire body.  Even if it was considered as an 
exposed area, the area affected by active skin condition of 
the feet is less than 20 to 40 percent of exposed areas.  The 
record shows that in October 2000, oral treatment was 
prescribed for 12 weeks, and at his March 2002 hearing, the 
veteran related taking Benadryl to control itching of his 
skin conditions, not only of his feet.  There is no evidence 
that the veteran required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, a 30 percent disability rating is not warranted 
under the revised criteria.  

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's service-connected skin condition of the feet, 
the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (old and new versions).  Gilbert, 
supra.

Both the old and new regulations for evaluating the veteran's 
skin condition of the feet were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7- 2003, supra.  
In any future claims and adjudications, the RO will apply 
only the amended rating criteria, and will consider evidence 
developed after the present claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his skin condition of the feet.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to a rating in excess of 10 percent for skin 
condition of the feet is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


